 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEE’S MINI MART, et al.,                           No. 1:19-cv-00887-DAD-EPG
12                       Plaintiffs,
13            v.                                         ORDER ENJOINING SHUTOFF OF EBT
                                                         MACHINE DURING PENDENCY OF
14    UNITED STATES OF AMERICA,                          ACTION
15                       Defendant.                      (Doc. Nos. 6, 8)
16

17

18          This matter is before the court on plaintiffs’ motion for a preliminary injunction, filed on

19   July 5, 2019. (Doc. No. 6.) As set forth in that motion, plaintiffs seek an order prohibiting

20   defendant from disabling plaintiffs’ Supplemental Nutrition Assistance Program (“SNAP”)

21   retailer license, and permitting plaintiffs to conduct SNAP transactions during the pendency of

22   this action. (Id. at 2.) By stipulation, plaintiffs have agreed to withdraw that motion, in exchange

23   for which defendant has agreed that it will not disable plaintiffs’ SNAP retailer license, nor will it

24   take any action inconsistent with permitting plaintiffs to conduct SNAP transactions during the

25   pendency of this action. (Doc. No. 8.)

26          Accordingly,

27          1.       Plaintiffs’ motion for a preliminary injunction (Doc. No. 6) is denied as moot in

28                   light of it being withdrawn, and the hearing on that motion is vacated;
                                                        1
 1        2.     Pursuant to the parties stipulation, defendant United States of America is enjoined

 2               from disabling plaintiffs’ Supplemental Nutrition Assistance Program (“SNAP”)

 3               retailer license, and taking any action inconsistent with permitting plaintiffs to

 4               conduct SNAP transactions during the pendency of this judicial review based on

 5               any act or omission that is the subject of this judicial review, until further order of

 6               this court on the subject matter;

 7        3.     Plaintiffs shall abide by, and be governed by, all the rules and regulations of the

 8               SNAP during the pendency of this judicial review;

 9        4.     This order shall be without prejudice to defendant’s positions in this case, or its

10               contention, if any, that no irreparable harm is threatened against plaintiffs and that

11               no error has been made by defendant or its agencies.

12   IT IS SO ORDERED.
13
       Dated:   August 1, 2019
14                                                   UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
